Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19               PageID.1      Page 1 of 9



                     UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

 BRENDA OLDHAM,
 A Michigan individual

                              Plaintiff,
                                                            Case No.:
                                                            The Hon.:
 v

 FINANCIAL INDUSTRY
 REGULATORY AUTHORITY,                                      JURY TRIAL
 & MASS MUTUAL                                              DEMANDED

                              Defendants.
                                                                                       /
 Law Offices of Stephon E. Johnson, PLLC
 Stephon E. Johnson (P39546)
 18444 W. 10 Mile Rd., Ste. 204
 Southfield, MI 48075
 (248) 469-8847
                                      /


                       There is no other legal civil action between these parties
               arising out of the same transaction or occurrence as alleged in this
               complaint, pending in this court, nor has any such action been
               previously filed and dismissed or transferred, after having been
               assigned to a judge, nor do I know of any other action, not between
               these parties, arising out of the same transaction or occurrence as
               alleged in this complaint, that is either pending or was previously
               filed and dismissed, transferred or otherwise disposed of after
               having been assigned to a Judge in this Court.

                                                                                      /


                                 PLAINTIFF’S COMPLAINT

        NOW COMES PLAINTIFF, BRENDA OLDHAM, by and through her attorneys,

 THE LAW OFFICES OF STEPHON JOHNSON, PLLC, and for her complaint states as

 follows:




                                            1
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                    PageID.2       Page 2 of 9



                                         Introduction



         This preliminary injunction lawsuit against FINRA and MASS MUTUAL (MML)

 deals with past and continuing irreparable injury wrongfully exacted by MML and FINRA

 against Plaintiff that has and continues to destroy her life both from a reputational, financial

 and emotional standpoint for a several year period. As described more fully herein, and in

 the preliminary injunction memorandum of law (“Memorandum”) and this Complaint

 FINRA has wrongfully, intentionally and willfully refused to cease and desist from making

 permanent the record of a disciplinary finding that resulted from an arbitration proceeding

 that Plaintiff was involved, and from which causes, Plaintiff was completely exonerated.

                                          Jurisdiction

 1.      Each of the causes of action alleged in this Complaint arose in the City of Highland,

         County of Oakland, State of Michigan.

 2.      At all times relevant hereto, Plaintiff Brenda Oldham, a Michigan corporation, was

         headquartered in and had its primary place of business in the City of Highland,

         County of Oakland, State of Michigan.

 3.      That, upon information and belief, Defendant Mass Mutual is a securities firm,

         which was headquartered in and had its primary place of business in the State of

         Massachusetts. The employer and municipal plan sponsor for the system is the City

         of Detroit.

 4.      That, upon information and belief, Defendant Ryan Bigelow (“Bigelow”) is the

         Chief Investment Officer for the MML and is a Michigan individual living in the

         City of Detroit, County of Wayne, State of Michigan and conducting business or




                                                2
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                  PageID.3     Page 3 of 9



         employment in the City of Detroit, County of Wayne, State of Michigan.

 5.      This action arises out of an employment relationship between Plaintiffs and

         Defendant MML wherein Plaintiffs served as investment managers and due

         diligence advisors for Defendant MML, managing certain investments including

         the MML’s emerging manager portfolio.

 6.      That, at all relevant times Plaintiffs’ investment performance was satisfactory and

         had been approved by the MML’s Trustees’s investment consultant, Wilshire

         Associates.

 7.      The amount in controversy in this litigation exceeds the sum of One Hundred

         Thousand ($100,000.00) Dollars, exclusive of cost, interest, and attorney fees.

 8.      This honorable Court also has jurisdiction of this matter due to the diversity of

         residences of the parties.

                                              COUNT I

       BUSINESS DEFAMATION (LIBEL AND SLANDER)/DEFAMATION PER SE

 9.      Plaintiff hereby incorporates by reference each and every allegation in paragraphs

         1 through 8 as though fully set forth herein.

 10.     Despite Plaintiffs’ satisfactory performance and work for Defendant

 11.     Under these facts, there is an actual controversy between the parties. Defendants’

         statements of illegal conduct were false and unprivileged, spoken, written and

         published with the goal of making Plaintiffs objects of distrust, contempt, ridicule

         or disgrace and to bring them public, professional and personal harm and

         humiliation.

 12.     Defendants either knew that their statements were false or they published and acted




                                               3
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                 PageID.4      Page 4 of 9



       on such statements with reckless disregard as to their truth or falsity.

 13.   The defamatory statements of criminal activity, false and unsubstantiated as they

       are, each on their face tend to directly injury the Plaintiffs with respect to their

       profession, trade and business by imputing criminality to them, effectively calling

       them corrupt, criminal and fraudulent in matters as important as to their livelihood

       and business.

 14.   As a direct and proximate result of each of the above defamatory statements,

       Plaintiff BRENDA OLDHAM has suffered and will suffer loss to his reputation,

       shame, mortification, diminished trust, all to his general damages.

 15.   As a further direct and proximate result of the above defamatory statements,

       Plaintiff BRENDA OLDHAM have suffered loss of the instant and other business

       contracts, business engagements and investment and due diligence opportunities in

       the amount of the instant lost business and in amounts to be proven at trial.

 16.   As a result of this damage to her reputation, Plaintiffs’ business and personal

       relationships have been, and will continue to be adversely affected.

 17.   By engaging in the above willful conduct with reckless disregard of truth or falsity,

       Defendants acted with actual malice and in reckless and conscious disregard to

       Plaintiffs’ rights, entitling them to actual, exemplary and punitive damages.



                                            COUNT II

                                         FALSE LIGHT

 18.   Plaintiff hereby incorporates by reference each and every allegation in paragraphs

       1 through 17, as though fully set forth herein.




                                             4
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                  PageID.5     Page 5 of 9



 19.   Defendants’ false statements contain numerous false implications about Plaintiffs,

       including without limitation:

       (1)     That Plaintiff BRENDA OLDHAM were charged with crimes relative to

       the highly publicized public corruption charges that were brought against some of

       the City of Detroit’s elected and/or appointed officials, agents and/or affiliates. In

       fact, neither Plaintiff was ever charged with any criminal wrongdoing of any kind

       or nature whatsoever by any law enforcement or prosecutorial entity.

       (2)     The implication that Plaintiffs’ services are “tainted” or would otherwise

       cast aspersion upon the Defendants or other similar potential clients is highly

       offensive to Plaintiff Oldham as it would be to any reasonable person of ordinary

       sensibilities in Plaintiff Oldham’s position and is harmful to the business reputation

       of both Plaintiffs.

 20.   The false statements of Defendants had a natural tendency to injure the Plaintiffs

       reputation in the investment management industry in which they work, and with

       the public worldwide.

 21.   The false statements were published by the Defendants knowing that they contained

       unfair and inaccurate depictions of the Plaintiffs and false implications that would

       damage Defendants reputation before the s and in the relevant business community.

 22.   In the alternative, the false implications contained in the false statements were

       published with reckless disregard as to their truth or falsity.

 23.   Upon information and belief, the wrongful conduct of Defendants was a substantial

       factor in causing Plaintiffs loss of its business opportunities with the MML and in

       causing Plaintiffs similar harm, including but not limited to harm to her trade,




                                              5
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                 PageID.6      Page 6 of 9



       profession, and/or occupation, and harm to Plaintiff Oldham’s reputation.

 24.   As a direct and proximate result of the above-mentioned statements and depictions,

       Plaintiff Oldham has suffered and will suffer emotional distress, loss to his

       reputation, shame, mortification, and hurt feelings, and has been, and continues to

       be, embarrassed and humiliated by the false statements and implications and

       reasonable fear that he will be shunned, avoided and subjected to fear, mistrust,

       suspicion, speculation ridicule.

 25.   Additionally, as a direct and proximate result of the above-described statements and

       depictions, Plaintiffs have suffered, and will continue to suffer, significant damage

       to her reputation and/or livelihood or profitability.

 26.   Defendants have acted with knowledge that her depictions of Plaintiffs were false

       or with a reckless disregard of truth or falsity. Defendants’ conduct was intended

       by them to cause injury to Plaintiffs, and was despicable conduct carried on with a

       willful and conscious disregard of the rights and reputation of Plaintiffs. As such,

       Plaintiffs are entitled to recover punitive damages in an amount sufficient to punish

       Defendants and deter them from such conduct in the future.

                                          COUNT III

           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 27.   Plaintiff incorporates by reference paragraphs 1 through 26.

 28.   Plaintiff Oldham holds various securities sales certifications and has a long history

       of investment management and consulting. She built her career on conscientious

       service in that arena and built and developed her business “from scratch”. It is in

       this context that Defendants chose to disseminate the false statements falsely telling




                                              6
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19                  PageID.7      Page 7 of 9



        the world that she engaged in miscellaneous signature improprieties and is worthy

        only of shunning and avoidance.

 29.    Defendants’ choice to vilify and publicly attack Plaintiffs was extreme and

        outrageous conduct that no reasonable person in a civilized society should be

        expected to endure.

 30.    In committing the intentional and outrageous acts described more fully above,

        Defendants intended to cause Plaintiff Oldham severe emotional distress and/or

        Defendants acted with reckless disregard for the probability of inflicting

        humiliation, mental anguish, and severe emotional distress on Plaintiff Oldham.

 31.    As a direct and proximate cause of Defendants’ conduct, Plaintiff Oldham has

        suffered and will continue to suffer humiliation, mental anguish, severe emotional

        distress, and other special and general damages according to proof.

 32.    The extreme and outrageous conduct of Defendants as alleged herein, was

        malicious, despicable, or oppressive in that Defendants acted with full knowledge

        of the consequences to Plaintiff Oldham as alleged herein, with the intent to

        discredit him, harm his reputation, harass, or retaliate against Plaintiff Oldham with

        a willful, conscious, wanton, and reckless disregard for his rights and for the

        deleterious consequences and cruel and unjust hardship to resulting to Plaintiff

        Oldham from the conduct of Defendants. Accordingly, Plaintiff Oldham is entitled

        to punitive damages in an amount to be proven at trial.



        WHEREFORE, Plaintiffs BRENDA OLDHAM respectfully requests that this

 Honorable Court issue a judgment on behalf of Plaintiffs in each of her favor and against




                                              7
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19               PageID.8     Page 8 of 9



 Defendants and award the following damages:

       1. Compensatory damages in an amount that is in excess of One Hundred

           Thousand ($100,000.00) Dollars, and that is sufficient to compensate Plaintiffs

           for her actual, consequential and incidental losses sustained as a result of

           Defendants’ wrongful actions.

       2. Exemplary and/or punitive damages in an amount in excess of One Hundred

           Thousand ($100,000.00) Dollars, resulting from Defendants’ intentional and

           malicious actions, and

       3. Interest, costs and reasonable attorney’s fees.



 Date: March, 2019                           Respectfully submitted,

                                             /s/ Stephon E. Johnson


                                             Law Offices of Stephon Johnson, PLLC
                                             Stephon E. Johnson (P39546)
                                             18444 W. 10 Mile Rd., Ste. 204
                                             Southfield, MI 48075
                                             (248) 469-8847




                                            8
Case 2:19-cv-11080-NGE-MKM ECF No. 1 filed 04/15/19            PageID.9   Page 9 of 9



                  UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION


 BRENDA OLDHAM,
 A Michigan individual

                            Plaintiff,
                                                         Case No.:
                                                         The Hon.:
 v

 FINANCIAL INDUSTRY
 REGULATORY AUTHORITY,                                   JURY TRIAL
 & MASS MUTUAL                                           DEMANDED

                            Defendants.
                                                                                  /
 Law Offices of Stephon E. Johnson, PLLC
 Stephon E. Johnson (P39546)
 18444 W. 10 Mile Rd., Ste. 204
 Southfield, MI 48075
 (248) 469-8847
                                      /

                             PLAINTIFF’S JURY DEMAND

       NOW COMES Plaintiff, by and through its attorneys, THE LAW OFFICES OF

 STEPHON JOHNSON, PLLC, and respectfully requests a trial by jury.

 Date: March, 2019                         Respectfully submitted,

                                           /s/ Stephon E. Johnson


                                           Law Offices of Stephon Johnson, PLLC
                                           Stephon E. Johnson (P39546)
                                           18444 W. 10 Mile Rd., Ste. 204
                                           Southfield, MI 48075
                                           (248) 203-2510




                                           9
